Christiancy J.
The writ of attachment in this case was tested and issued on the seventh day of February, 1867, and made returnable “on Tuesday, the second day of April,” without the word next or anything expressly stating the year of the return. The writ appears to have been personally served on or prior to the eleventh of March, 1867.
The only question is whether, on account of this omission, the writ was void ?
By the statute — 2 Comp. L. Art. Jfllfi— the writ must require the sheriff to summon the defendant “to appear at a time and place to be specified in the writ.” It is insisted that this writ does not conform to this requirement, and is not returnable on any particular day.
*234Outside of courts of law, among people of common understanding, there can be little, room to doubt that every man would readily understand the month of April mentioned in this writ, as intended to indicate the April next to occur after the date of the writ: the April of the then current year.
No man of plain common sense would be likely to infer that the intention of the writ Avas to pass over the April first to occur, to pass over four or five terms of the court Avithout any authority of laAV, when the April first to occur would meet all those requirements; and, therefore, no man would be likely to be misled by the omission. And it would be an evidence of deplorable infirmity in courts of laAV, if they should be incapable of understanding what is so plain to the rest of mankind.
This is not therefore the case of a Avrit returnable out of term, or on a Avrong day, or no particular day, as in the eases cited by the counsel for the plaintiff in error. It is in effect, from Avhat sufficiently appears upon its face, returnable at the right term and on the proper day in the next April after its date.
The case of Kelly v. Gilman, 29 N. H. 385, is an authority precisely in point, where it Avas' held that a writ dated in February, 1853, returnable at the court to be holden on the fourth Tuesday of April, without the Avord “next,” was to be understood as returnable at the next April — the April of the then current year. See also Tillson v. Bowley, 8 Greenleaf, 163, and Drew v. Dequindre, 2 Doug. (Mich.) 93.
The judgment of the Circuit Court must be affirmed, Avith costs.
The other Justices concurred.